NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
FRED L. FELDER,
Claimant~Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2010-7118
Appeal from the United States Court of Appea1s for
VeteranS C1aiInS in case no. 08-1348, Judge Bruce E.
Kasold.
ORDER
Upon review of this recently docketed appeal, it ap-
pears that Fred L. Fe]der’s appeal was not timely filed
On November 9, 2009, the United States Court of Ap-
peals for Veterans C1ai1ns entered judgment in Fe1der’S
case The court received Felder’s notice of appeal on J nly
15, 2010, 241 days after the date ofjudg1nent.

FELDER V. DVA 2
To be time1y, a notice of appeal must be received by
the Court of Appeals for Veterans Clairns within 60 days
of the entry of judgment See 38 U.S.C. § 7292(a); 28
U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1).
Accordingly,
IT ls 0RD1:RED THAT:
(1) Felder is directed to show cause, within 21 days of
the date of filing of this order why this appeal should not
be dismissed as untimely The Secretary of Veterans
Affairs may also respond within that time
(2) The briefing schedule is stayed
FoR THE CoURT
AUG 2 4 2919 131 J.=.m H0rba1y
Date J an Horbaly
Clerk
cc: Fred L. Felder
Vincent D. Phillips, Esq.
s19
"-see@flk.i%m:°“
AUG 24 2010
JAN HORBALY
CLERK